Exhibit 10.2

AMENDMENT NO. 1

TO THE 2006 LONG TERM INCENTIVE PLAN FOR

NON-EMPLOYEE DIRECTORS OF THE COOPER COMPANIES, INC.

WHEREAS, The Cooper Companies, Inc. (the “Company”) has adopted the 2006 Long
Term Incentive Plan for Non-Employee Directors of the Cooper Companies, Inc.
(the “Plan”); and

WHEREAS, Section 11 of the Plan permits the Board of Directors of the Company to
amend the Plan, subject to certain limitations; and

WHEREAS, the Board of the Company desires to amend the Plan to provide minimum
vesting periods for restricted stock awards;

NOW, THEREFORE, the Plan is hereby amended as follows:

FIRST: By substituting the following for Section 6(d) of the Plan:

“(d) Removal of Restrictions. Subject to the provisions of paragraph (f) of this
Section 6, restrictions imposed under subsection (c) hereof upon Restricted
Stock Grants and the underlying Restricted Stock shall lapse, and the Restricted
Stock underlying a particular Restricted Stock Grant shall become nonforfeitable
and freely transferable as follows:

Restrictions on Restricted Stock purchased pursuant to each Annual Restricted
Stock Grant or Mid-Year Restricted Stock Grant shall be removed upon the earlier
to occur of the following after the date of grant: (a) the date the Average
Closing Price equals or exceeds 10% over the Fair Market Value of the Stock on
the date of grant; provided, that if such event occurs prior to the first
anniversary of the date of grant, that such restrictions shall not be removed
until the first anniversary of the date of grant, or (b) five years.”

SECOND: The provisions of the First Paragraph hereof shall be effective March 5,
2007.

THIRD: Except to the extent herein above set forth, the Plan shall remain in
full force and effect.

IN WITNESS WHEREOF, the Board of Directors of the Company has caused this
Amendment to the Plan to be executed by a duly authorized officer of the Company
as of March 5, 2007.

 

    THE COOPER COMPANIES, INC. By:  

/s/ Carol R. Kaufman

  Carol R. Kaufman Title:   Senior Vice President of Legal Affairs, Secretary
and Chief Administrative Officer